Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action on the merits for Application No. 16/517,899, filed 07/22/2019.  Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 07/22/2019 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Avny et al. (US 8,062,178 B2, hereinafter “Avny”).
Regarding claim 1, Avny discloses a cooling system (see at least Figures 1-3, i.e., system 90) for an automotive transmission of a motor vehicle, the cooling system comprising: 
a housing (70) defining a housing inlet (94), the housing defining an interior space (see Figures 1-3, i.e., fluid chamber with housing shell 72, hereinafter “chamber72”) that is in fluid communication with the housing inlet (94); and 
a propeller assembly (see at least Figures 3 and 7) having a rotatable shaft (i.e., output shaft of motor 108, hereinafter “shaft108”) and a blade (92) extending from the rotatable shaft (shaft108), the propeller assembly being configured to draw ambient air into the interior space of the housing (70) through the housing inlet (see Col. 3, lines 31-34, i.e., fan 92 forces incoming ambient air through an inlet 94).

Regarding claim 2, Avny discloses the cooling system of claim 1, further comprising a motor (108) configured to drive rotation of the rotatable shaft (shaft108) to draw the ambient air into the interior space (see at least Figure 3; Col. 3, lines 31-34).

Regarding claim 3, Avny discloses the cooling system of claim 2, further comprising a solenoid configured to selectively drive the motor to rotate the rotatable shaft (see at least Col. 2, lines 50-55, i.e., motor 108 is actuated by a solenoid).

Regarding claim 4, Avny discloses the cooling system of claim 3, the cooling system being configured to determine whether a determined air temperature (see at least Figure 4, i.e., clutch temperature T_infer) within the interior space exceeds a predetermined threshold (see at least Figure 5, i.e., at step 120; claims 4 and 5), 
the solenoid being configured to actuate the motor to rotate the rotatable shaft when the determined air temperature within the interior space exceeds the predetermined threshold (see at least Figure 5, i.e., at step 122).

Regarding claim 11, Avny discloses a propulsion system assembly (see at least Figures 1-3 and 7) comprising: 
an engine (132) configured to provide propulsion power through an engine output (14); 
an automotive transmission (10) configured to receive the propulsion power from the engine output; 
a clutch (12, 20) configured to selectively couple the engine output (14) to the automotive transmission;
a housing (70) in which the clutch is disposed, the housing defining an ambient air inlet (94); and 
a propeller assembly (see at least Figures 3 and 7) having a rotatable shaft (shaft18) and a blade (92) extending from the rotatable shaft (shaft18), 
the propeller assembly being configured to draw ambient air into the housing (70) through the ambient air inlet to cool the clutch (see at least Col. 3, lines 31-34 and Figure 3, i.e., to cool clutches 12, 20).

Regarding claim 12, Avny discloses the propulsion system of claim 11, further comprising a motor (108) configured to drive rotation of the rotatable shaft (shaft18) to draw the ambient air into the housing (70).

Regarding claim 13, Avny discloses the propulsion system of claim 12, further comprising a solenoid configured to selectively drive the motor to rotate the rotatable shaft (see at least Col. 2, lines 50-55, i.e., motor 108 is actuated by a solenoid).

Regarding claim 14, Avny discloses the propulsion system of claim 13, further comprising a controller (see at least Figure 5; Col. 2, lines 55-62, i.e., controller TCM) configured to determine whether a determined air temperature within the housing exceeds a predetermined threshold (see at least Figure 5, i.e., at step 120; claims 4, 5), 
the controller being configured to cause the solenoid to actuate the motor to rotate the rotatable when the determined air temperature (i.e., clutch temperature T_infer) within the housing exceeds the predetermined threshold (i.e., at step 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avny in view of Books et al. (US 2016/0377014 A1).
Regarding claim 5, Avny discloses the cooling system of claim 4 but does not explicitly teach the motor being an engine starter motor. The use of an electrical motor as an engine starter motor as seen in a motor vehicle is well known in the art. 
Books teaches an equivalent automatic propulsion system comprising the motor being an engine starter motor (see at least the Background/Summary of the Invention; Paragraph [0021]).
It would have been obvious to one of an ordinary skilled in the art before the effective filing date of the invention for Anvy to have the motor being an engine starter motor as taught by Books in order to deliver turning power to rotate the crankshaft of the engine to start the engine.

Regarding claim 6, the modified cooling system of claim 5, Avny further discloses comprising a temperature sensor (100) configured to measure the air temperature within the interior space (chamber72), the determined air temperature being a measured air temperature measured by the temperature sensor (see at least Col. 3, lines 38-46).

Regarding claim 7, the modified cooling system of claim 5, Avny further discloses wherein the determined air temperature is estimated based on parameters other than a measured air temperature within the interior space (see at least Col. 4, lines 30-37; Figures 3, 4 and 6, i.e., the different temperatures between the clutch temperature T_infer and the limit temperatures).

Regarding claim 8, the modified cooling system of claim 5, Avny further discloses the housing (90) defining a housing outlet (98) in fluid communication with the interior space, 
the propeller assembly (see Figure 7) being configured to draw ambient air into the interior space of the housing (70) through the housing inlet to define a cooling air flow path from the housing inlet (98), through the interior space of the housing, and out of the housing outlet (94). Also see Figure 3.

Regarding claim 9, the modified cooling system of claim 8, Avny further discloses wherein the housing is a bell housing (70) of an automotive transmission (see Figure 7).

Regarding claim 10, the modified cooling system of claim 9, Avny further discloses further comprising a clutch assembly (see at least Figure 1, i.e., clutches 12 and 20) disposed within the bell housing (70), 
the cooling air flow path being disposed in such12Attorney Docket No. P049024 proximity to the clutch assembly as to provide a cooling effect on the clutch assembly (see at least col. 3, lines 29-31).

Regarding claim 15, Avny discloses the propulsion system of claim 14 having a motor 108 but does not explicitly teach the motor (108) being an engine starter motor configured to initiate operation of the engine. The use of an electrical motor as an engine starter motor as seen to start an engine in a dual clutch system of a propulsion system is well known in the art. 
Books teaches an equivalent automatic propulsion system comprising a motor being an engine starter motor configured to initiate operation of the engine (see at least the Background/Summary of the Invention; Paragraph [0021]).
It would have been obvious to one of an ordinary skilled in the art before the effective filing date of the invention for Anvy to have the motor being an engine starter motor as taught by Books in order to deliver turning power to rotate the crankshaft of the engine to start the engine.

Regarding claim 16, Avny further discloses the propulsion system of claim 15, further comprising a temperature sensor (100) configured to measure the air temperature within the housing (70), the determined air temperature being a measured air temperature measured by the temperature sensor (see at least col. 3, lines 38-46).

Regarding claim 17, Avny further discloses the propulsion system of claim 15, wherein the determined air temperature is estimated based on parameters other than a measured air temperature within the housing (see at least Figures 3 and 6; col. 4, lines 30-37, i.e., the fluid temperature interior space chamber72).

Regarding claim 18, Avny further discloses the propulsion system of claim 15, the housing (90) defining a housing outlet (98), 
the propeller assembly being configured to draw ambient air into the housing through the housing inlet to define a cooling air flow path from the housing inlet (see Figure 3), through the housing past the clutch (see at least Figures 1, 2 and 3), and out of the housing outlet (94).

Regarding claim 19, Avny further discloses the propulsion system of claim 18, wherein the housing is a bell housing (70) attached to an end of the automotive transmission see Figure 7).

Regarding claim 20, Avny discloses an automotive propulsion system (see at least Figures 1-3 and 7 and the Abstract) comprising: 
an engine (132) configured to provide propulsion power through an engine output (14); 
an automotive transmission (10) configured to receive the propulsion power from the engine output (14); 
a clutch (12, 20) configured to selectively couple the engine output to the automotive transmission (see Figure 2); 
a bell housing (70) attached to an end of the automotive transmission, the clutch (12, 20) being disposed within the bell housing (see Figure 3; claim 1), the bell housing defining an ambient air inlet (94) and an air outlet (98); 
the rotatable shaft extending into the bell housing (70); and 
at least one blade (92) extending from the rotatable shaft and being disposed in the bell housing (70), the rotatable shaft (shaft18) and the at least one blade being configured to draw ambient air into the bell housing through the ambient air inlet to cool the clutch (see at least col. 3, lines 34-46). 
Avny also discloses an electrical motor for an automotive propulsion system but does not explicitly teach the motor being an engine starter motor. The use of an electrical motor as an engine starter motor as seen is well known in the art. 
Books teaches an equivalent automatic propulsion system having a motor and the motor is being an engine starter motor (see at least the Background/Summary of the Invention; Paragraph [0021]).
It would have been obvious to one of an ordinary skilled in the art before the effective filing date of the invention for Anvy to have the motor being an engine starter motor as taught by Books in order to deliver turning power to rotate the crankshaft of the engine to start the engine.
Furthermore, the modified system of Anvy and Books teaches the claimed system above but does not explicitly teach the clutch system including the solenoids being configured to activate the clutches. The use of a solenoid for actuating a clutch in dual clutch system as seen for an automotive propulsion system is well known in the art. 
Books further teaches an equivalent automatic propulsion system including two solenoids being used to actuate a dual clutch system. See at least Paragraph [0021].
It would have been obvious to one of an ordinary skilled in the art before the effective filing date of the invention for the modified propulsion system to have solenoids being configured to activate the clutches of the automotive propulsion system as taught by Books in order to operate the dual clutch system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan et al. (US 2017/0297410 A1) discloses an electric vehicle and powertrain system thereof, see at Figures 2-4;
Teets et al. (US 2013/0049364 A1) discloses a hybrid electric power for vehicular propulsion, see at least Figure 3;
Adamson et al. (US 2013/0146377 A1) discloses a work vehicle having a cooling system with a reversible airflow, see at least Figures 3 and 4;
Rizzon et al. (US 2014/0151139 A1) discloses a one-way vented screen assembly for a work vehicle, see at least Figures 3 and 4;
Kirchhoffer (US 10,119,577 B2) discloses a cooling system for a dry dual clutch of a dual clutch transmission, see at least Figures 1-4;
Avny et al. (US 8,919,520 B2) discloses a transmission with durability enhancement techniques, see at least Figures 1-6;
Pfohl et al. (US 2015/0017901 A1) discloses a vehicle with selectively reversible cooling fan, see at least Figures 1C and 3;
Sarar (US 2001/0025759 A1) discloses a clutch for a power train of a motor vehicle, see at least Figures 1-5;
Pickelman et al. (US 2012/0048672 A1) discloses a cool logic with an integrated cooler into the clutch/engine base, see at least Figures 1-4;
Kirchhoffer (US 2015/0300420 A1) discloses an integrated cooling system for a dry dual clutch of a dual clutch transmission, see at least Figures 1-4;
Bopp et al. (US 3,756,028 A) discloses a hydrokinetic coupling, see at least Figures 1-3;
Matsuzaki (US 5,351,606 A) discloses a bread baking device, see at least Figures 1-3;
Schultz (US 2012/0080003) discloses a dual drive pump system using an engine starter motor, see at least Figure 1; and
Paliwoda et al. (US 5,482,432 A) discloses a bearingless automatic coolant pump with in-line drive, see at least Figures 1-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655